McDONALD, j.,
concurring.
|!Although I agree with the result reached by the majority, I disagree with the majority’s analysis. Thus, I concur for the following reasons. '
The judgment at issue is a judgment denying an exception of no cause of action. Though the denial of an exception of no cause of action is normally not appealable, LSA-R.S. 51:134-135 provide for an.immediate appeal of such an interlocutory judgment related to antitrust claims. Van Hoose v. Gravois, 11-0976 (La.App. 1. Cir. 7/7/11), 70 So.3d 1017, 1021-22; Plaquemine Marine, Inc., v. Mercury Marine, 03-1036 (La.App. 1 Cir. 7/25/03), 859 So.2d 110, 115-16. In. conformity with this unique appeal provision, Ciber appealed the judgment denying its exception of no cause of action, but only as to CamSoft’s claim for violation of Louisiana’s antitrust laws; Ciber could not and did not appeal the judgment’s denial of its exception with regard to CamSoft’s other claims.
Instead of analyzing Camsoft’s antitrust claim, the majority affirms the judgment, stating: “We find several causes of action in CamSoft’s petition, and it is-not necessary for us to- identify a specific type of cause of action in order to affirm the trial court’s ruling.” Generally, this court will only review issues that were submitted to the trial court and that are contained in assignments of error, unless thé interest of justice clearly requires otherwise. Uniform Rules-Courts of Appeal, Rule 1-3. Thus, I think the majority erred in failing to limit its review to whether CamSoft stated an antitrust claim against Ciber, because such was the only issue assigned as error.
I have reviewed CamSoft’s petition. Resolving any doubt in favor of the sufficiency of the petition, I think CamSoft has adequately stated an antitrust claim against Ciber. Accord Walton Construction Company, L.L.C. v. G.M. Horne & Company, Inc., 07-0145 (La.App. 1 Cir. 2/20/08), 984 So.2d 827, 832; Plaquemine Marine, Inc., 859 So.2d at 115-16. Therefore, the trial court correctly denied Ci-ber’s exception of no cause of action as to this claim. ■